NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted November 7, 2007*
                            Decided November 9, 2007

                                       Before

                      Hon. MICHAEL S. KANNE, Circuit Judge

                      Hon. TERENCE T. EVANS, Circuit Judge

                      Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-4013

UNITED STATES OF AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Northern District of
                                              Indiana, Hammond Division
      v.
                                              No. 2:05-CR-154
ANTHONY LEE CRUZ,
    Defendant-Appellant.                      Rudy Lozano,
                                              Judge.

                                     ORDER

      Anthony Cruz pleaded guilty to possession of a firearm by a felon. See 18
U.S.C. § 922(g)(1). For this crime the default base offense level under the
sentencing guidelines is 14. See U.S.S.G. § 2K2.1(a)(6). The probation officer
reasoned, however, that Cruz’s 1999 felony conviction for Failure to Return to
Lawful Detention, see Ind. Code § 35-44-3-5(c), constituted a conviction for a crime


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-4013                                                                    Page 2

of violence and thus his base offense level should be 20 instead of the default. See
U.S.S.G. § 2K2.1(a)(4). After subtracting three levels for acceptance of
responsibility, see U.S.S.G. § 3E1.1, and establishing a criminal history category of
VI, the probation officer calculated Cruz’s guidelines imprisonment range to be 51
to 63 months. At sentencing Cruz objected to the classification of his 1999
conviction as a crime of violence and to the corresponding increase in his base
offense level. The district court, rejecting these objections, sentenced Cruz to 51
months’ imprisonment and three years’ supervised release. Cruz challenges the
court’s rulings on appeal. Our review is de novo. United States v. Golden, 466 F.3d
612, 613 (7th Cir. 2006).

       We have held repeatedly that all types of escapes, including both walkaways
and failures to report or return to lawful detention, are categorically crimes of
violence. See, e.g., United States v. Chambers, 473 F.3d 724, 726 (7th Cir. 2007);
Golden, 466 F.3d at 614-15; United States v. Bryant, 310 F.3d 550, 554 (7th Cir.
2002); United States v. Franklin, 302 F.3d 722, 725 (7th Cir. 2002). Although we
noted in both Golden and Chambers that we would be willing to reexamine our
categorical approach if presented with data to the contrary, see Chambers, 473 F.3d
at 726-27; Golden, 466 F.3d at 615-16 (Rovner, J., concurring), Cruz presented the
district court with no evidence that might cause us to reconsider our view.

                                                                        AFFIRMED.